Wyly, J.
This suit was instituted by plaintiffs to arrest their debtor, the defendant, Solomon Levy, under the provisions of the act of 1855, *553authorizing the arrest of non-resident debtors who have absconded from their residence.
Under these proceedings Solomon Le.vy was arrested in this city, charged with absconding from bis residence at Camden, Arkansas. ' A rule was taken by defendant to set aside the arrest, on the ground that the affidavit was untrue; which rule on the trial thereof, was made absolute, defend. ,t ordered to be discharged, and the writ of arrest quashed. Plaintiffs have appealed.
This case only presents questions of fact. Did the defendant, Solomon •Levy, abscond from bis residence at Camden, Arkansas, as alleged by plaintiffs ?
As a general rule, debtors cannot be imprisoned for debt, and the law of 1855, authorizing their arrest, must be regarded as an exception to the rule. Viewed in that light, it must be construed strictly; and it devolves on the creditor, seeking this harsh remedy, to make out tho case, and show that the party arrested is clearly one of those contemplated by the act. ' The District Judge who tried the case below, after carefully examining the character of the evidence, was of opinion that plaintiffs herein failed to establish their charge against defendant. • .
We find upon examining the record, that defendant left Camden-, Arkansas, in broad daylight, in the presence of a crowd of citizens, to whom he was well known; that he had openly stated Ms intentions to ■come to New Orleans; and there appears to have been no secretive, clandestine, or fraudulent act shown in bis departure from Camden.
Indeed, the captain of the boat on which he came, testifies as follows : “I know Solomon Levy, he came down with me on the last trip. I knew he was coming down with us; he told me so, the first morning we got to Camden; about fifteen or twenty persons were present at the conversation, at a grocery store; I know they heard the conversation. Mr. Levy told me he was coming back with me.”
This statement is corroborated by the evidence of the other officers of the boat, which shows that defendant left Camden openly, and not clandestinely. We cannot perceive in the conduct of the defendant, who evidently came to this city to get married, anything to warrant the allegation of plaintiffs, that he had absconded from Ms residence in Arkansas, especially when it is shown that he left Ms house, his furniture, his children and Ms servants behind him.
We are of opinion that the District Judge, did not err in his decision. It is therefore, ordered and adjudged, that the judgment appealed from, be affirmed with costs.